Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups as set forth in the Office action mailed on 11 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11 June 2021 is withdrawn.  Claims 2-8, directed to a process for the production of lipids, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Daniel Pereira on 27 December 2021.
The application has been amended as follows: 

Claim 1 (Currently Amended). A variant of oleaginous yeast of the species Trichosporon oleaginosus deposited on May 17, 2017 with the deposit number DSM 32508.
 
Claim 2 (Currently Amended). A process for the production of lipids comprising:
inoculating a culture medium with the oleaginous yeast in a culture deviceand culturing to obtain a culture broth;
separating said culture broth to obtain a suspension of a concentrated oleaginous cellular biomass 
in the suspension.
 
Claim 3 (Currently Amended). The process for the production of lipids according to claim 2, wherein said culture broth is maintained:
of 
of 

between 
 
Claim 4 (Currently Amended). The process for the production of lipids according to claim 2, wherein said oleaginous yeast variant is inoculated in the culture medium at a 1% to 5% v/v is obtained from a previous culture of said variant of oleaginous yeast of the species Trichosporon oleaginosus DSM 32508, and is cultured for 6 to 24 hours after inoculation 
 
Claim 5 (Currently Amended). The process for the production of lipids according to claim 2, wherein the culture medium comprises glucose as a carbon source and ammonium sulfate [(NH4)2SO4] as a nitrogen source.
 
Claim 6 (Currently Amended). The process for the production of lipids according to claim 2, wherein said culture broth is cultured using a fed-batch culture technique.
 
Claim 7 (Currently Amended). The process for the production of lipids according to claim 2, wherein said culture broth is cultured using a fed-batch culture technique, adding at least one further nitrogen source a total amount of nitrogen ranging from 0.5 g/L to 5 g/L
 
Claim 8 (Currently Amended). The process for the production of lipids according to claim 2, wherein said culture broth is cultured using a fed-batch culture technique, adding an aqueous solution of glucose so as to maintain a constant concentration of glucose of 25 g/L to 50 g/L.

Drawings
	The drawings filed 15 January 2020 were previously accepted in the Office Action mailed 26 August 2021.

Specification
	The amendment to the Specification filed 11 January 2022 to include the Brief Description of the Drawings is accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 1 under 35 U.S.C. 112(a) is withdrawn in view of the statement of availability of biological deposit filed 26 November 2021.
Applicant's arguments regarding the 35 U.S.C. 101 rejection of claim 1 are persuasive. The evidence in the specification is sufficient to demonstrate markedly different characteristics of the variant oleaginous yeast from the wild type strain in its natural state. Therefore, the 101 rejection of claim 1 is withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631